Citation Nr: 1510883	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed.  They contain a transcript of the June 2014 Travel Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdi540ction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma in service.  The Veteran testified at his June 2014 Board hearing that he worked as a driver, gunner, loader, and commander of a tank, and his DD Form 214 shows that he served in an Armor regiment.  The Board therefore notes that the Veteran was likely exposed to severe acoustic trauma in service.

The Veteran was given a VA audiology examination in February 2011.  The examiner found that the Veteran's right ear hearing loss was sufficiently severe to be a disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2014), but he opined that hearing loss and tinnitus were less likely than not related to service because the Veteran was found to have normal hearing at his separation examination.  Unfortunately, the examiner provided no further explanation for this finding.  Service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Furthermore, the appellant has provided credible lay statements regarding having experienced ringing in his ears while still in the service, but these statements were not acknowledged by the Veteran's prior VA examiners.  Hence, a new audiological examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his bilateral hearing loss and tinnitus.  The audiologist must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and/or VBMS.  The audiologist must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss or tinnitus was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  Please provide a full explanation for this finding.  The examiner is reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  The nature of his post-service noise exposure must be considered.

The examiner must specifically acknowledge and discuss the Veteran's reports of the extreme inservice acoustic trauma from duties as a tank driver, gunner, loader, and commander.  The examiner must also address the Veteran's credible lay statements regarding having experienced ringing in the ears while in the service.

The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any condition is unknowable.

2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiners documented their consideration of any records contained in the Virtual VA or VBMS databases.  If any report is insufficient, it must be returned to the physician examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




